Citation Nr: 0120173	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) original rating for 
a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from August 1958 to 
September 1962.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for 
"avulsion injury, left knee (aggravated)," and assigned an 
initial zero percent evaluation effective May 1, 1997.  In 
November 2000, the Board remanded the case to the RO in order 
to accomplish further development of the evidence.  


REMAND

As indicated above, this matter was initially considered by 
the Board in November 2000.  At that time, the evidence of 
record showed that the veteran had alleged that the severity 
of his service-connected left knee disability was "much 
worse" than the current noncompensable rating depicted.  The 
Board noted in November 2000 that as part of the veteran's 
March 1999 notice of disagreement (NOD), shown in the form of 
a VA Form 21-4138, Statement in Support of Claim, the 
appellant indicated that his VA physician had informed him 
that the noncompensable rating assigned for his service-
connected left knee disability was, essentially, too low.  It 
was also noted that the veteran had indicated that the VA 
physician had offered to supply VA "additional 
info[rmation]" upon request.  The Board also pointed out in 
November 2000 that review of the claims folder did not reveal 
that this VA physician has been contacted by the RO in an 
effort to obtain the above-mentioned additional information.  
Under the holding in Bell v. Derwinski, 2 Vet. App. 611 
(1992) VA records, even if not on file as in this case, are 
constructively in the possession of VA.  As such, pursuant to 
the Board's Remand, certain additional development of the 
evidence was to be accomplished.

Review of the record is shown to include a Deferred Rating 
Decision, dated in December 2000.  This document indicates 
that the veteran claimed that the above-mentioned VA 
physician had informed him that his disability evaluation was 
"too low."  It was also indicated that VA "[n]eed[ed] to 
get all objective clinical findings in support of his belief 
(as claimed by vet) that a higher disability eval[uation] is 
warranted for the vet's [service connected left knee."  The 
Board notes that while review of the evidentiary record shows 
that VA treatment records, dated from March 1999 to January 
2001, have been associated with the veteran's claims folder, 
it does not appear that the VA physician named by veteran as 
part of his NOD has been contacted by the RO.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), held, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

Finally, the Board points out, as it did in November 2000, 
that the claim currently on appeal is based on the assignment 
of an initial rating for disability following an initial 
award of service connection.  To this, the Board notes that 
in a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found -- a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  For that reason, to ensure due process, and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following development:

1.  The RO should again request all 
records pertinent to the appellant's 
claim from the VA physician referenced by 
the veteran as part of his March 1999 
NOD.  The physician should specifically 
be requested to document all objective 
clinical findings in support of his 
medical opinion, as claimed by the 
veteran, as to his belief that a higher 
disability evaluation is warranted 
concerning the veteran's service-
connected left knee disability.  Any 
records so obtained should then be 
associated with the appellant's claims 
folder.

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions are deficient in any 
manner, the RO must implement corrective 
procedures at once.

3.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
a left knee disorder, with consideration 
of all the evidence of record.  In 
addition, the applicability of a "staged 
rating" should be considered pursuant to 
Fenderson, supra.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


